FIRST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of the 16th day of March, 2013, to the Distribution Agreement dated as of December 9, 2010 (the “Agreement”) is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; WHEREAS, the parties to the Agreement desire to amend the series of the Trust to add additional funds; and NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Exhibit A of the Agreement, the list of funds, shall be amended and replaced in its entirety by the Amended Exhibit A (“Amended Exhibit A”) attached herein. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Douglas G. Hess By:/s/ James Schoenike Printed Name: Douglas G. Hess Printed Name:James Schoenike Title:President Title:President Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisors Series Trust Name of Series Date Added WBI Absolute Return Balanced Fund WBI Absolute Return Dividend Growth Fund WBI Absolute Return Balanced Plus Fund on or after March 16, 2013 WBI Absolute Return Dividend Income Fund on or after March 16, 2013
